MAHONEY, Circuit Judge,
concurring in the result.
I concur in the judgment reached by the majority, and differ only as to its determination that Constellation was properly held liable on the unseaworthiness count as owner pro hac vice.
The majority relies upon Reed v. The Yaka, 373 U.S. 410, 83 S.Ct. 1349, 10 L.Ed.2d 448 (1963), where a bareboat charterer was deemed an owner pro hac vice and accordingly liable for unseaworthiness, and Eskine v. United Barge Company, 484 F.2d 1194 (5th Cir.1973), reaching the same result where “[t]he relationship was, or was analogous to, that existing under a bareboat charter.” Id. at 1196. I do not believe that the relationship between Ente-mar and Constellation meets the requirements of Reed/Eskine for a finding that Constellation was the owner pro hac vice of the vessel Constellation Enterprise when Karvelis was injured.
Reed described the characteristics of a bareboat charter as follows.
Pan-Atlantic was operating the Yaka as demisee or bareboat charterer from Waterman. Under such arrangements full possession and control of the vessel are delivered up to the charterer for a period of time. The ship is then directed by its Master and manned by his crew; it makes his voyages and carries the cargo he chooses. Services performed on board the ship are primarily for his benefit. It has long been recognized in the law of admiralty that for many, if not most, purposes the bareboat charterer is to be treated as the owner, generally called owner pro hac vice.
373 U.S. at 412, 83 S.Ct. at 1351 (emphasis added) (footnotes omitted). See also Guzman v. Pichirilo, 369 U.S. 698, 699-700, 82 S.Ct. 1095, 1096, 8 L.Ed.2d 205 (1962) (“To *55create a demise the owner of the vessel must completely and exclusively relinquish ‘possession, command, and navigation’ thereof to the demisee[,]” quoting United States v. Shea, 152 U.S. 178, 186, 14 S.Ct. 519, 521, 38 L.Ed. 403 (1894)).
In Eskine, the plaintiff was injured aboard a barge used by his employer, Cargill, for the delivery of salt. 484 F.2d at 1195. Cargill owned no barges. The evidence failed to establish the identity or ownership of the barge. Id. Nevertheless, the Fifth Circuit affirmed the district court’s holding that Cargill was the barge’s owner pro hac vice. It did so, however, only after noting that the barge was moved to and from Cargill’s loading dock by a Cargill tugboat; it was made fast to the dock by Cargill employees; and it was within the exclusive control of Cargill while being loaded. Id. at 1196. Furthermore, “[ujnlike a vessel with motive power that is commanded by a master, vessels without motive power [such as the barge in Es-kine ] are essentially subject to the control and direction of the tug that tows them.” Keller v. United States, 557 F.Supp. 1218, 1228-29 (D.N.H. 1983).
Here, it appears that the vessel was owned by Entemar, and its crew and master were supplied by Entemar, which was held liable as owner for unseaworthiness. Constellation was the manager of the vessel, whose function was to find freight that the vessel could carry at a profit and see to it that the vessel was carrying such freight, and is also variously described in the record as its time charterer or charterer and operator. Especially since the court below instructed the jury that “every shipowner or operator” is liable for unseaworthiness, a standard that goes well beyond the rule established by Reed/Eskine, and did not include in its charge or verdict form any requirement that any Reed/Eskine standards had to be satisfied to hold Constellation liable for unseaworthiness, I do not believe that we should affirm as to Constellation’s liability for unseaworthiness on this record.
Since Constellation was properly held liable under the Jones Act, however, I concur in the judgment of the majority.